Citation Nr: 1615231	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  98-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether a rating decision dated in August 1991 that denied service connection for an acquired psychiatric disability is final.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967 and from June 1971 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington D.C.  During the course of the appeal, the jurisdiction over the Veteran's case was transferred to the Pittsburgh, Pennsylvania RO.

In July 2002, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a May 2003 decision, the Board found that an August 1991 rating decision, which denied the Veteran's claim of service connection for a psychiatric disability, did not contain clear and unmistakable error (CUE).  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

A Memorandum Decision was received in August 2006 and the Court entered judgment in October 2006, vacating the Board's May 2003 decision as to the denial of CUE, and remanding the issue of finality of the August 1991 rating decision to the Board for readjudication consistent with the Memorandum Decision.

In April 2009, the Board remanded the issue of the finality of the August 1991 rating decision to the RO for the issuance of a statement of the case (SOC) pursuant to the findings of the Memorandum Decision.  A statement of the case (SOC) was issued in March 2012, which was subsequently perfected in an April 2012 VA Form 9.  A second SOC was issued in April 2013, which was again perfected in an April 2013 VA Form 9.  This is the only matter that has been fully developed for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the VA Forms 9 filed in April 2012 and April 2013, the Veteran requested he be scheduled for a personal hearing in Washington D.C. as to the pending appeal.  However, he subsequently indicated that he would prefer a videoconference hearing.  See the Veteran's statements dated February 2016.  The Board notes that the Veteran was previously afforded a personal hearing before the undersigned in July 2002.  However, the matter of whether the 1991 rating action was final was not a specific topic of that hearing.  In consideration of the lengthy procedural history of this case, the Board finds that the Veteran should be scheduled for a second Board hearing in this matter, consistent with his request.  See 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

